DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed March 9, 2022. Claims 2, 4-7, 12, and 14-17 have been cancelled without prejudice.  Claims 1, 3, 8-11, 13, and 18-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 3, 8-11, 13, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 3 and 8-10, the closest prior art references, Yamazaki et al. (US 2018/0143473 A1), Imakawa et al. (US 2010/0195037 A1), and Choi et al. (US 2015/02306818 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “the gate comprises a first edge portion disposed adjacent to the pixel electrode and a second edge portion facing away from the first edge portion;  wherein an orthographic projection of the black matrix projected on the first substrate does not coincide with an orthographic projection of the first edge portion projected on the first substrate, an orthographic projection of the main pixel electrode projected on the first substrate covers the orthographic projection of the first edge portion projected on the first substrate, and an orthographic projection of the sub-pixel electrode projected on the first 
In regard to independent claim 11 and dependent claims 13 and 18-20, the closest prior art references, Yamazaki et al. (US 2018/0143473 A1), Imakawa et al. (US 2010/0195037 A1), and Choi et al. (US 2015/02306818 A1), fail to disclose, either singly or in combination, all of the limitations of claim 11, including the combination of limitations, “the gate comprises a first edge portion disposed adjacent to the pixel electrode and a second edge portion facing away from the first edge portion; wherein an orthographic projection of the black matrix projected on the first substrate does not coincide with an orthographic projection of the first edge portion projected on the first substrate, an orthographic projection of the main pixel electrode projected on the first substrate covers the orthographic projection of the first edge portion projected on the first substrate, and an orthographic projection of the sub-pixel electrode projected on the first substrate covers an orthographic projection of the second 4 edge portion projected on the first substrate.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871